Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/EP2018/079234.
	Claims 1-27 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 9-13, drawn to modified bacterial luciferase, wherein the LuxA subunit of the modified bacterial luciferase has at least 80% sequence identity to an amino acid sequence of SEQ ID NO:2.

II, claim(s) 6-8 and 14-27, drawn to a nucleic acid encoding the modified bacterial luciferase of Group I, an expression vector comprising said nucleic acid, and host cell comprising said expression vector.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: Modified bacterial luciferase.  Group II: polynucleotides encoding modified bacterial luciferase.   Applicant is required to elect ONE species by (1) identifying the parent luciferase by it is sequence identifier and (2) identifying all amino acid modifications made in said parent.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 6, 9, 14, and 17.

The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
an amino acid sequence of SEQ ID NO:2.  The phrase “an amino acid” has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:2.  Cui (Engineering an Enhanced, Thermostable, Monomeric Bacterial Luciferase Gene As a Reporter in Plant Protoplasts. Plos ONE. Volume 9, Issue 10, pages 1-11. October 2014. - form PTO-892) discloses a modified bacterial luciferase, wherein the LuxA subunit of the modified bacterial luciferase has at least 80% sequence identity to as little as two contiguous amino acids of SEQ ID NO:2 of the instant application, wherein the modified luciferase has improved activity, such as increased luciferase activity (abstract, Table 1, and Figures  2-3 and see the sequence alignment below). Further, the luciferase having the amino acid sequence of SEQ ID NO:2 of the instant application was known in the art, see Q9S3Z1_ALIFS. UnitProtKB/TrEMBL Database. October 5, 2016. – form PTO-892).
Therefore, the technical feature linking the inventions of Groups I-II and species does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

The special technical feature of Group I is a modified bacterial luciferase, wherein the LuxA subunit of the modified bacterial luciferase has at least 80% sequence identity to an amino acid sequence of SEQ ID NO:2.

The special technical feature of Group II is a nucleic acid encoding a modified bacterial luciferase, wherein the LuxA subunit of the modified bacterial luciferase has at least 80% sequence identity to an amino acid sequence of SEQ ID NO:2, an expression vector comprising said nucleic acid, and host cell comprising said expression vector.




The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


Sequence alignment between the luciferase SEQ ID NO:2 of the instant application and the luciferase of Cui. (GenBank KJ957766 corresponding AIN44223.1)


    PNG
    media_image1.png
    512
    801
    media_image1.png
    Greyscale


Sequence alignment between the luciferase of SEQ ID NO:2 of the instant application and the luciferase of Q9S3Z1_ALIFS.

Q9S3Z1_ALIFS
ID   Q9S3Z1_ALIFS            Unreviewed;       354 AA.
AC   Q9S3Z1;
DT   01-MAY-2000, integrated into UniProtKB/TrEMBL.
DT   01-MAY-2000, sequence version 1.
DT   02-JUN-2021, entry version 83.
DE   RecName: Full=Alkanal monooxygenase {ECO:0000256|RuleBase:RU367112};
DE            EC=1.14.14.3 {ECO:0000256|RuleBase:RU367112};
DE   AltName: Full=Bacterial luciferase {ECO:0000256|RuleBase:RU367112};
GN   Name=luxA {ECO:0000313|EMBL:AAD48477.1};
GN   ORFNames=GNP76_01370 {ECO:0000313|EMBL:MUK71775.1}, GNP77_05950
GN   {ECO:0000313|EMBL:MUK44919.1};
OS   Aliivibrio fischeri (Vibrio fischeri).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Vibrionales; Vibrionaceae;
OC   Aliivibrio.
OX   NCBI_TaxID=668 {ECO:0000313|EMBL:AAD48477.1};
RN   [1] {ECO:0000313|EMBL:AAD48477.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=MJ-1 {ECO:0000313|EMBL:AAD48477.1};
RA   Knight T., Papadakis N.;
RT   "Vibrio fischeri Lux operon SalI digest.";
RL   Submitted (JUL-1999) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:ABA90428.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=CG101 {ECO:0000313|EMBL:ABA90428.1}, and MJ101
RC   {ECO:0000313|EMBL:ABA90432.1};
RX   AGRICOLA=IND43958318;
RA   Guerrero-Ferreira R.C., Nishiguchi M.K.;
RT   "Biodiversity among luminescent symbionts from squid of the genera
RT   Uroteuthis, Loliolus and Euprymna (Mollusca: Cephalopoda).";
RL   Cladistics 23:497-506(2007).
RN   [3] {ECO:0000313|Proteomes:UP000435323, ECO:0000313|Proteomes:UP000436816}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=emors.3.2 {ECO:0000313|Proteomes:UP000435323}, Emors.3.2
RC   {ECO:0000313|EMBL:MUK44919.1}, emors.5.1t
RC   {ECO:0000313|Proteomes:UP000436816}, and Emors.5.1t
RC   {ECO:0000313|EMBL:MUK71775.1};
RA   Bongrand C., Moriano-Gutierrez S., Arevalo P., Mcfall-Ngai M., Visick K.,
RA   Polz M.F., Ruby E.G.;
RT   "Using colonization assays and comparative genomics to discover symbiosis
RT   behaviors and factors in Vibrio fischeri.";
RL   Submitted (NOV-2019) to the EMBL/GenBank/DDBJ databases.
CC   -!- FUNCTION: Light-emitting reaction in luminous bacteria.
CC       {ECO:0000256|RuleBase:RU367112}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a long-chain fatty aldehyde + FMNH2 + O2 = a long-chain fatty
CC         acid + FMN + 2 H(+) + H2O + hnu; Xref=Rhea:RHEA:17181,
CC         ChEBI:CHEBI:15377, ChEBI:CHEBI:15378, ChEBI:CHEBI:15379,
CC         ChEBI:CHEBI:17176, ChEBI:CHEBI:30212, ChEBI:CHEBI:57560,
CC         ChEBI:CHEBI:57618, ChEBI:CHEBI:58210; EC=1.14.14.3;
CC         Evidence={ECO:0000256|ARBA:ARBA00001552,
CC         ECO:0000256|RuleBase:RU367112};
CC   -!- SUBUNIT: Heterodimer of an alpha and a beta chain.
CC       {ECO:0000256|ARBA:ARBA00011870, ECO:0000256|RuleBase:RU367112}.
CC   -!- SIMILARITY: Belongs to the bacterial luciferase oxidoreductase family.
CC       {ECO:0000256|ARBA:ARBA00010426, ECO:0000256|RuleBase:RU367112}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AF170104; AAD48477.1; -; Genomic_DNA.
DR   EMBL; DQ026810; ABA90428.1; -; Genomic_DNA.
DR   EMBL; DQ026814; ABA90432.1; -; Genomic_DNA.
DR   EMBL; WOBO01000005; MUK44919.1; -; Genomic_DNA.
DR   EMBL; WOBK01000002; MUK71775.1; -; Genomic_DNA.
DR   RefSeq; WP_005423453.1; NZ_WOBX01000012.1.
DR   SMR; Q9S3Z1; -.
DR   Proteomes; UP000435323; Unassembled WGS sequence.
DR   Proteomes; UP000436816; Unassembled WGS sequence.
DR   GO; GO:0047646; F:alkanal monooxygenase (FMN-linked) activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0008218; P:bioluminescence; IMP:CACAO.
DR   CDD; cd01096; Alkanal_monooxygenase; 1.
DR   Gene3D; 3.20.20.30; -; 1.
DR   InterPro; IPR033924; Alkanal_monooxygenase.
DR   InterPro; IPR018235; Bacterial_luciferase_CS.
DR   InterPro; IPR011251; Luciferase-like_dom.
DR   InterPro; IPR036661; Luciferase-like_sf.
DR   InterPro; IPR002103; Luciferase_bac/NFP.
DR   Pfam; PF00296; Bac_luciferase; 1.
DR   PRINTS; PR00089; LUCIFERASE.
DR   SUPFAM; SSF51679; SSF51679; 1.
DR   PROSITE; PS00494; BACTERIAL_LUCIFERASE; 1.
PE   3: Inferred from homology;
KW   Flavoprotein {ECO:0000256|RuleBase:RU367112};
KW   FMN {ECO:0000256|RuleBase:RU367112};
KW   Luminescence {ECO:0000256|ARBA:ARBA00023223,
KW   ECO:0000256|RuleBase:RU367112};
KW   Monooxygenase {ECO:0000256|RuleBase:RU367112, ECO:0000313|EMBL:AAD48477.1};
KW   Oxidoreductase {ECO:0000256|ARBA:ARBA00023002,
KW   ECO:0000256|RuleBase:RU367112};
KW   Photoprotein {ECO:0000256|ARBA:ARBA00023262,
KW   ECO:0000256|RuleBase:RU367112}.
FT   DOMAIN          1..320
FT                   /note="Bac_luciferase"
FT                   /evidence="ECO:0000259|Pfam:PF00296"
SQ   SEQUENCE   354 AA;  40310 MW;  987D2D18C5E942CE CRC64;

  Query Match             100.0%;  Score 1892;  DB 100;  Length 354;
  Best Local Similarity   100.0%;  
  Matches  354;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKFGNICFSYQPPGETHKQVMDRFVRLGIASEEVGFDTYWTLEHHFTEFGLTGNLFVAAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKFGNICFSYQPPGETHKQVMDRFVRLGIASEEVGFDTYWTLEHHFTEFGLTGNLFVAAA 60

Qy         61 NLLGRTKTLNVGTMGVVIPTAHPVRQLEDVLLLDQMSKGRFNFGTVRGLYHKDFRVFGVD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NLLGRTKTLNVGTMGVVIPTAHPVRQLEDVLLLDQMSKGRFNFGTVRGLYHKDFRVFGVD 120

Qy        121 MEESRAITQNFYQMIMESLQTGTISSDSDYIQFPKVDVYPKVYSKNVPTCMTAESASTTE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MEESRAITQNFYQMIMESLQTGTISSDSDYIQFPKVDVYPKVYSKNVPTCMTAESASTTE 180

Qy        181 WLAIQGLPMVLSWIIGTNEKKAQMELYNEIATEYGHDISKIDHCMTYICSVDDDAQKAQD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WLAIQGLPMVLSWIIGTNEKKAQMELYNEIATEYGHDISKIDHCMTYICSVDDDAQKAQD 240

Qy        241 VCREFLKNWYDSYVNATNIFNDSNQTRGYDYHKGQWRDFVLQGHTNTNRRVDYSNGINPV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VCREFLKNWYDSYVNATNIFNDSNQTRGYDYHKGQWRDFVLQGHTNTNRRVDYSNGINPV 300

Qy        301 GTPEQCIEIIQRDIDATGITNITCGFEANGTEDEIIASMRRFMTQVAPFLKEPK 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GTPEQCIEIIQRDIDATGITNITCGFEANGTEDEIIASMRRFMTQVAPFLKEPK 354